 OUTRIGGER-MAUISunshineHotels Limited d/b/a Outrigger-Maui andILWU Local 142. Case 37-CA-1142September20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERS FANNINGAND PENELLOOn June 9, 1976, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, the Charging Party filed excep-tions, the General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.Pursuant to the, provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iThe General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrectStandardDry Wall Products,Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A. 3,1951):We have carefully examined the record and find no basis for revers-ing his findings.No exceptions were filed to the Administrative Law Judge's rationalefor finding that Respondent's negotiator, Donald Chapman,had apparentauthority to bind Respondent to any applicable consequences of the negoti-ations.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Honolulu, Hawaii, on February 26, 1976,based upon a charge filed July 15 I and complaint issuediAll dates and the named months hereafter are in 1975, unless indicatedotherwise31November 11 alleging that Sunshine Hotels Limited d/b/aOutrigger-Maui, herein called Respondent,violated Sec-tion 8(a)(1) and(5) of the Act by refusing to sign,an agree-ment assertedly reached with International Longshore-men's&Warehousemen'sUnion(ILWU) Local 142,called the Union.Uponthe entire record in this case,including my obser-vation of the witnesses,and upon consideration of briefsfiled byGeneral Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACTI.THEBUSINESSOF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a corporation, operates a tourist hotel onthe Island of Maui, Hawaii, annually deriving gross reve-nue in'excess of $500,000 and annually purchasing goodsand services valued in excess of $50,000, which originatedoutside Hawaii. I find Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act and that the Union is a labor organization withinthe meaning of Section 2(5).II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionIn February the Union was certified for a bargainingunit inclusive of maintenance employees, maids, and laun-dry employees at Respondent's hotel .2 The Union's'secre-tary-treasurer promptly transmitted written proposals foran initial contract, offering simultaneously on behalf of theMaui Division to meet and confer. By arrangement a firstmeeting was held at the Union's Wailuku, Maui, hall withBusiness Agent John Arisumm, a unit chairman of the rep-resented employees, Chapman, and Hotel Manager DonnaWoods in attendance. The Union's 30-page proposal, com-prising comprehensive economic and noneconomic termsand conditions of employment organized into-41 distinctsubjects (including 3 as exhibits), formed the basis of dis-cussion.Arisumi and Chapman functioned as respectivespokesmen in negotiations covering the document "line byline,page by page ... section by section." The processcontinued through subsequent dealings, the chronologyand significance of which are in dispute.Arisumi testified that a second meeting occurred March28 (following an initial one March 10) and five issues re-mained unresolved at its conclusion. He recalled then tele-phoning Chapman on March 31 and expressly resolvingeach issue by concession, modified concession, or deferral.Anticipating departure to the mainland on April 4, Arisu-mi sent his marked copy of the proposal to the Union's2The facility is leased by Respondent in order to provide guaranteedaccommodations for persons purchasing tour packages from Travel Enter-prises of Park Ridge (Chicago area), Illinois, This entity controls Respon-dent's operations on the Island of Maui and its owners direct Donald Chap-man, Respondent's "top operating officer in Hawaii" (titled vice president),inmatters of business policy226 NLRB No. 9 32DECISIONSOF NATIONALLABOR RELATIONS BOARDHonolulu office "with instructions" for its printing and di-rected persons at his own office to call Chapman "as soonas the contract is ready." Arisumi returned April 16 andhandcarried the still--undelivered contract, as revised, toChapman's secretary. His next contact on the matter wasby telephone about May 1, at which time Chapman statedhis home office "got mad with him" concerning "the con-tract that was negotiated." Subsequent telephone calls intoearly June were fruitless and on June 6 Arisumi wroteChapman requesting "follow thru with whom ever is re-sponsible" regarding signature and return of "our collec-tive bargaining agreement." 3Chapman's version is that three meetings occurred onMarch 3, 13, and 29. He confirmed the Union's initial pro-posal was a "tool" whereby negotiations proceeded with"checkmarks" and "notes" used largely to reflect intent.Chapman testified that upon completion of the third meet-ing only the subjects of separation allowance and funeralleave remained unresolved. He recalled that Ansumi un-dertook to have typing done in accordance with discussionto date, and that around April 17 he received a quantity ofrevised copies .4'Arisumi testified that on the subject of separation allow-ance Chapman sought only to delete certain phraseologyreading "for reasons clearly beyond his own control"(which was done), and respecting funeral leave Chapmanagreed without question. Contradicting this, Chapman tes-tified he "did not agree to pay somebody eight days' payafter a year's employment, after I had given them a vaca-tion." He added that funeral leave was discussed "quite indepth" but, language on`the subject appearing in the re-vised document was "not what we agreed on," " primarily asto relative's' death occurring while an employee was onpaid vacation..General Counsel's caseis premised on conceded'authori-ty of Chapman "to negotiate . . . the best deal that Icould," coupled with asserted agreement on all mattersconstituting a typical, integrated collective-bargainingagreement. The implementation ,of wage rates plus otherbasic terms and conditions of employment is also contend-ed as showing that agreement was both reached and ac-knowledged. There is no real doubt that Chapman exhib-3Arisumi wrote a brief followup letter dated June 27 and conversed bytelephone with Chapman on July 9, learning at that time of extensive'"questions" which had come into existence These "questions" were in fact thecontents of a 12-page letter sent by Gerald Mann, president of Travel Enter-prises, to Chapman as comments on the "draft agreement." Chapman fur-nished Arisumi a copy of the letter, the charge in this matter followedshortlyArisumi testified that he made no bargaining request subsequent toMarch 31since"we concluded negotiations" about that time:'° The Union's original proposal and the revision are in evidence as G C.Exhs 7 and 8, respectively. Structurally there is great similarity between thetwo, with the revised document slightly shorter at 26 pages (including onlytwo "exhibit" subjects, one of them tailored specifically to classifications ofthe certified bargaining unit with scheduled wage rates to be effective fromApril1)Three subjects(dental plan,medical examinations,and trainingprogram) are totally deleted. Group life insurance and pension plan are, perunderstanding, to be discussed during term of the agreement The mostvisible modification relates to, deletion of"regular part-time" employees as abasic classto be covered by the agreement This deletion, leaving only"regular fulltime" and "casual" as the classes to which much of the contractwould relate,resulted in deliberate language change for sections(as renum-bered) 5, 6, 11, 13, 14,17, and 18.ited apparent-authority in dealings with Arisumi,sufficientto bind Respondent to any applicable consequences of thenegotiations. Chapman repeatedly reaffirmedthe existenceof authority "to negotiate a contract" However, the totaltheme of such testimony tends to qualify this function byChapman perceiving his role subject to "final approval" ofa Chicago owner after he had carried discussion "as far aswe could go." It is fair to believe that Chapman,a noviceto the collective-bargaining process, considered his partlimited to a first reading or shake-out of the Union's pro-posed contract language alonglinesconsidered operation-ally sound .5 But it is not Chapman's subjective motivation,nor internal controls within Respondent's businessorgani-zation as to which functionary mightsigna negotiated col-lective-bargaming agreement, which controls the question.If Chapman's conduct, viewed at the material point in timeofMarch 31 beyond which Arisumi sought no further ne-gotiations, amounted to full agreement in everymaterialrespect,then Respondent cannot escape the legal signifi-cance that attached by operation of law. Cf.Helen S. Pas-ko, d/b/a American Steel Line Co.,210 NLRB 811 at 813(1974). Summarizing, there is no viable issue of agency-type authority present, and evaluation on the merits is con-fined to classic factors of this type case .6The true question is how matters stood at the end ofMarch? The focus must relate to whetheran agreementwas "complete," without "mechanistically" limiting appro-priate analysis. Cf.Trojan Steel Corporation,222 NLRB478 (1976). First, the wide disparity in experience should benoted. Arisumi functionedin a familiarrole, seeking to winestablished "guidelines" for the benefit of newly repre-sented employees. Chapman, having divided responsibili-ties that left only 5 percent of his working time for hotelaffairs, participated with a faulty notion that what mightbe produced was only tentative. Although thiswas an erro-neousposture, it is merely academic if therequisitecom-pletenessof a contract is not established. The case containselements of bothSouthwest Janitorial and Maintenance Cor-5This motivation is apparent from the positions taken by Chapman re-specting major facets of the proposal A three-tiered grouping of employeeswas simplified to two;distinguishable only by`the convenient test of wheth-er "normally" working at least 20 hours per week. Sophisticated subjectssuch-as the dental plan, medical examinations,and reimbursable employeetraining were eliminatedearly withoutnotable controversy.The matters ofgroup life insurance and pension plan, each normally requiring extensivelydescriptive language, were totally deferred, while agreement on the employ-ee medical plan excluded family members from its noncontributory feature.In contrast to this typical shaving of union proposals, Chapman volunteeredthe existing practice of "free passages/complimentary transportation" foremployee vacation travel to the locale of other Travel Enterprises hotels.Phrasing in Chapman's investigatory affidavit as to scope and perma-nence of his bargainingauthorityrelates to guidance from his principalswhile meeting with them in mid-March. It is unnecessary to dwell on thispoint since under either version of the bargaining chronologythe partiesmet face to face another timeafterthis episode, and Chapman made noattempt to limit the apparent authority he projected throughout the deal-ings.While not significant to ultimate resolution,I credit Chapman's recollec-tion that a total of three bargaining meetings occurred His testimony on thepoint was persuasive and he coupled this background with collateral indica-tors supporting the memory.I reach this conclusion mindful of a showing inthe record that Chapman mistakenly named Kahului, a city adjoining Wai-luku, as the meeting place. Additionally the face of G.C. Exh 3, presumablyoriginal correspondence to Chapman, shows penciled notation anticipatinga meeting onMarch 27,a date no one now fixes as actually involved. OUTRIGGER-MAUIporation,205 NLRB 1061 (1973), andTexas Cinema Corpo-ration,208 NLRB 226 (1974). InSouthwest Janitorial acourse of three negotiatingsessionsspanned approximately5 weeks. The parties "went through the contract page bypage, each side proposing and accepting changes" (firsttwo sessions only) and dealt at the final meeting with a"remaining fourissues."In the face of ambiguity re-specting the authority of the employer's participating offi-cial, and contention that only conditional agreement wasreached pending legal review of phraseology, it was con-cluded that events at the-final negotiating session had pro-duced a "valid collective agreement" giving rise' to an obli-gation that it be executed by signing. Rationale of this casewas colored by respondent's procedural machinations, anda showing that mediation assistance appeared to dispose of"outstanding differences" after the "three long sessions[had] hammered out" the contract. Such elements were ofobvious influence in the holding, which summarized by ref-erence to "all that has transpired herein."Texas Cinema,seemingly more germane, was a case in which an 8(a)(5)issuewas resolved on finding that the parties (with respon-dent represented by an official having "no prior experiencewith unions or union contracts") did not reach "a completemeeting of the minds on the proposed contract and/or thatthere was a consensual contract agreement." As inTexasCinemathiscaselacks a meeting of the minds on signifi-cant terms of employment, the subjects of separation al-lowance and funeral leave.8 The primary approach to thisfactual issue is the bargainers' respective testimony. I ammore impressed with Chapman's here than with Arisumi's.The former was emphatic, consistent, and coupled hisclaimin both instanceswith a rationale for resisting liberali-ty of what the Union proposed. Arisumi's flat contradic-tion regarding funeral leave and his comprehension of as-sent to the separation allowance proposal with only aseven-word deletion in subparagraph (a) (exclusive of stan-dard modification clearing "regular part-time" from thesubject) is not credited. I do so essentially because overalltenor of the evidence shows Chapman having better recallof bargaining discourse and secondary indicators do notprovide themeasure-of support claimed by General Coun-sel.Clerically, a perfect deletion of the lined out phrase"for reasons clearly beyond his own control" is found uponcomparing the proposed to the revised document as to se-paration allowance. Respecting funeral leave, Chapman'sown draft intriguingly shows "OK" next to the subject, amarking found similarly on that page for the following sub-jects of jury duty and discharge which were each un-8 I reconcileAnsumi's testimony that he resolved what to his perceptionwas five remaining issues by telephone on March 31 by believing that he didso while oblivious to, or forgetful of, Chapman's position on the additionaltwo subjects.33changed between the two complete contract versions. Butthis circling of language and its association to a questionmark in Chapman's copy of the proposal embraces the 8-days-pay feature as well as objection to how a permanenttermination was defined. There is no reason to doubt thatthis contemporary penciled marking does not harmonizewith Chapman's testimony on the point. Further, the "OK"as to funeral leave is coupled with a discernible penciledcheckmark permitting the conclusion that Chapman did, ashe described, consider the subject protested with sufficientemphasis that Arisumi was expected to change it by ex-cluding bereavement benefits from a time of vacation. Fi-nally, the difficult intricacies of contract revisionare illus-trated by G.C. Exh. 10 in which, for subparagraph (d),Arisumi's penned marking would yield the phrase "or disa-bility retirement benefits under the any [sic] Company pen-sion plan" while the actual revision reads "or disabilityretirement benefits."In essence the Union sought to progress too far and toofast .9 It attempted to transmute ethereal dialogue into aclean contract draft assertedly representing the full andcomplete agreement of the parties.While I find thatChapman's testimony is self-serving and not free of vague-ness, overall it is the better source of learning what actuallyoccurred. When he testified, to never (by March 31) havingseenan "original agreed-upon contract," the only fairmeaning is expectancy that such must contain his positionon both separation allowance and funeral leave. The ruleof thecase iswhether meeting of the minds occurred and Iam unconvinced thatprima facieshowing was made in thisregard. Aside from the credibility resolution, no attemptwas made to corroborate Arisumi's version of what Chap-man supposedly did not dispute. I note that a passiveunion adherent was present at one or more of thesessions,and such person was not called nor was explanation ad-vanced of unavailability. In such circumstances extensiveimplementation of other provisions, as was done, does notdemonstrate a full agreement.Accordingly, I render a conclusion of law that Respon-dent has not violated Section 8(a)(1) or (5) as alleged andissue the following recommended:ORDER10The complaint is dismissed in its entirety.9 The disputed factual issue of whether Ansumi ever tendered a contractacross the bargaining table for signature is immaterial to decision here.10 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.